Case 1:20-cv-20967-KMM Document 11 Entered on FLSD Docket 03/31/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 1:20-cv-20967-MOORE/BECERRA

  STEVEN NGHI TANG and
  LINDA CHAU TANG,

         Plaintiffs,

  vs.

  NCL (BAHAMAS) LTD. d/b/a NCL,

         Defendant,
                                       /


                DEFENDANT’S NOTICE OF PENDING REFILED, RELATED,
                              OR SIMILAR ACTIONS

         Defendant, NCL (BAHAMAS) LTD., d/b/a Norwegian Cruise Lines (“Norwegian”), by

  and through undersigned counsel and pursuant to S.D. FLA. L.R. 3.8 hereby gives notice of pending

  similar actions:

         1.      Alice Johnson v. NCL (BAHAMAS) LTD d/b/a Norwegian Cruise Line, Case No.:

  20-cv-20655-CMA. Lawsuit brought on behalf of a passenger onboard the Norwegian Escape for

  alleged personal injuries.

         2.      Marcus Irvin, et al. v. NCL (BAHAMAS) LTD d/b/a Norwegian Cruise Line, Case

  No.: 20-cv-20929-MGC. Consolidated lawsuit brought on behalf of seven (7) passengers onboard

  the Norwegian Escape for alleged personal injuries.

         3.      Laverne Dorest et al. v. NCL (BAHAMAS) LTD d/b/a Norwegian Cruise Line, Case

  No.: 20-cv-20901-JLK. Consolidated lawsuit brought on behalf of twenty-four (24) passengers

  onboard the Norwegian Escape for alleged personal injuries.




                                     MASE MEBANE & BRIGGS
Case 1:20-cv-20967-KMM Document 11 Entered on FLSD Docket 03/31/2020 Page 2 of 3
                                                   CASE NO.: 1:20-cv-20967-MOORE/BECERRA


         4.      Dominic Miele and Patricia Hanlon v. NCL (BAHAMAS) LTD d/b/a Norwegian

  Cruise Line, 20-20821-JAL. Consolidated lawsuit brought on behalf of two (2) passengers

  onboard the Norwegian Escape for alleged personal injuries.

                                                        Respectfully submitted,

                                                        MASE MEBANE & BRIGGS, P.A.
                                                        Attorneys for Defendant
                                                        2601 S. Bayshore Drive, Suite 800
                                                        Miami, Florida 33133
                                                        Telephone: (305) 377-3770
                                                        Facsimile: (305) 377-0080

                                                 By:    /s/ Thomas A. Briggs
                                                        THOMAS BRIGGS
                                                        Florida Bar No.: 663034
                                                        tbriggs@maselaw.com
                                                        rcoakley@maselaw.com
                                                        filing@maselaw.com




                                   CERTIFICATE OF SERVICE

         I hereby certify that on March 31, 2020, I electronically filed the foregoing document with

  the Clerk to the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record or pro se parties identified on the below Service List in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.



                                                 /s/ Thomas A. Briggs
                                                 THOMAS A. BRIGGS




                                                2
                                       MASE MEBANE & BRIGGS
Case 1:20-cv-20967-KMM Document 11 Entered on FLSD Docket 03/31/2020 Page 3 of 3
                                               CASE NO.: 1:20-cv-20967-MOORE/BECERRA


                                         SERVICE LIST


  Glenn J. Holzberg, Esq.
  Law Offices of Glenn J. Holzberg
  7685 S.W. 104th Street, Suite 220
  Miami, Florida 33156-3151
  Tel: (305) 668-6410
  Fax: (305) 667-6161
  glenn@holzberglegal.com
  Attorneys for Plaintiffs




                                               3
                                      MASE MEBANE & BRIGGS
